           Case 1:20-cv-01489-AT Document 8 Filed 04/09/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

BLACK VOTERS MATTER FUND, et )
                                           )
al.,                                       )
                                           )
       Plaintiffs,                         )
                                           )
                                           ) Civil Action No. 1:20-cv-1489-AT
vs.                                        )
                                           )
                                           )
BRAD RAFFENSPERGER, in his                 )
                                           )
official capacity as Secretary of State of )
Georgia, et al.;                           )
                                           )
                                           )
       Defendants.                         )
                                           )

    PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF THEIR
           MOTION FOR PRELIMINARY INJUNCTION

        In Plaintiffs’ Motion for a Preliminary Injunction and supporting

memorandum, Plaintiffs stated that the upcoming primary is on May 19, 2020 and

that any primary runoff would take place on July 21, 2020.

        Today, the upcoming primary was delayed by three weeks, so the upcoming

primary is now on June 9, 2020, and any primary runoff will be on August 11,

2020.

        In light of this change, Plaintiffs’ position is as follows. Plaintiffs maintain

that relief may be entered in time for the upcoming primary or any primary runoff.
          Case 1:20-cv-01489-AT Document 8 Filed 04/09/20 Page 2 of 4




Specifically, Plaintiffs suggest that relief be entered at least by April 28 but no later

than May 19 for the upcoming primary and any primary runoff, and that an

expedited briefing schedule be put in place if necessary to meet these deadlines.

      However, Plaintiffs reiterate that if doing so is impracticable in light of the

COVID pandemic, there is plenty of time for any relief to be entered sufficiently in

advance of the November general election. Under the November general election

timetable, Plaintiffs suggest that any relief be entered no later than June 1.


Respectfully submitted this 9th day of April, 2020.

                                            Sean Young
                                            Attorney Bar Number: 790399
                                            AMERICAN CIVIL LIBERTIES UNION
                                            FOUNDATION OF GEORGIA, INC.
                                            P.O. Box 77208
                                            Atlanta, GA 30357
                                            Telephone: (678) 981-5295
                                            Email: syoung@acluga.org

                                            Sophia Lin Lakin*
                                            Dale E. Ho*
                                            AMERICAN CIVIL LIBERTIES UNION
                                            125 Broad Street, 18th Floor
                                            New York, NY 10004
                                            Telephone: 212-519-7836
                                            Email: slakin@aclu.org
                                            dho@aclu.org

                                            Attorneys for Plaintiffs

                                            *Pro hac vice application forthcoming

                                           1
Case 1:20-cv-01489-AT Document 8 Filed 04/09/20 Page 3 of 4




                            2
          Case 1:20-cv-01489-AT Document 8 Filed 04/09/20 Page 4 of 4




                       CERTIFICATE OF COMPLIANCE

Pursuant to N.D. Ga. Local Civil Rule 7.1(D), I hereby certify that the foregoing
has been prepared in compliance with N.D. Ga. Local Civil Rule 5.1(C) in Times
New Roman 14-point typeface.

Sean Young
Attorney Bar Number: 790399
Attorney for Plaintiffs
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF GEORGIA, INC.
P.O. Box 77208
Atlanta, GA 30357
Telephone: (678) 981-5295
Email: syoung@acluga.org

                          CERTIFICATE OF SERVICE

I hereby certify that on April 9, 2020, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system. I have asked a process server to
formally serve Defendants these motion papers. As a courtesy, I have emailed
these papers, including the complaint, to the General Counsel of the Secretary of
State’s Office, as well as the county attorneys for DeKalb County.

Sean Young
Attorney Bar Number: 790399
Attorney for Plaintiffs
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF GEORGIA, INC.
P.O. Box 77208
Atlanta, GA 30357
Telephone: (678) 981-5295
Email: syoung@acluga.org




                                           3
